EXHIBIT 10.3


Form of Warrant to purchase 1,500,000 shares of iDNA’s Common Stock, issued by
iDNA, Inc. to Silar Advisors, L.P. on November 21, 2007

1

--------------------------------------------------------------------------------



THIS WARRANT AND THE SHARES OF EQUITY SECURITIES THAT MAY BE PURCHASED PURSUANT
TO THE EXERCISE OF THIS WARRANT HAVE BEEN OR WILL BE ACQUIRED SOLELY FOR
INVESTMENT AND HAVE NOT BEEN AND WILL NOT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS.
THIS WARRANT AND SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH SALE, OFFER, PLEDGE OR
HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE ACT AND OF ANY APPLICABLE STATE SECURITIES LAW.
 
iDNA, INC.
COMMON STOCK PURCHASE WARRANT
 
 
Date: November 21, 2007
 
THIS CERTIFIES THAT, for value received, SILAR ADVISORS, L.P., a limited
partnership organized under the laws of the State of Delaware (together with its
permitted assignees, the “Holder”), is entitled, upon the terms and subject to
the conditions hereinafter set forth, to subscribe for and purchase (subject to
Section 1 hereof) 1,500,000 shares (as the same may be adjusted from time to
time as provided herein, the “Shares”) of the fully paid and nonassessable
Common Stock, par value $0.05 per share (the “Common Stock”), of iDNA, Inc., a
Delaware corporation (together with any successor in interest, the “Company”),
at an exercise price per Share equal to twenty-seven cents ($0.27) (as the same
may be adjusted from time to time as provided herein, the “Exercise Price”). The
number of Shares with respect to which this Warrant has not been exercised is
hereinafter referred to as the “Remaining Shares”. 
 
1. Expiration of Warrant. This Warrant shall expire and shall no longer be
exercisable after 5:00 p.m., New York time, on the fifth (5th) anniversary of
the date hereof (such time on such fifth (5th) anniversary, the “Expiration
Time”). The Company shall give the Holder written notice at least twenty (20)
days prior to the consummation of any of following (each, a “Liquidation Event”)
(a) the closing of the sale, lease or transfer or other disposition, in a single
transaction or series of related transactions, of all or substantially all of
the assets of the Company and its subsidiaries, taken as a whole, or (b) the
closing of the acquisition of the Company by another entity by means of merger,
consolidation or other transaction or series of related transactions pursuant to
which the Company is not the surviving entity, resulting in the transfer or
exchange of the outstanding shares of the Company's capital stock such that the
stockholders of the Company prior to such transaction own, directly or
indirectly, less than 50% of the voting power of the surviving entity. For a
period of fifteen (15) days following receipt of such notice, but in any event
prior to the Expiration Time, the Holder shall have the right (exercisable by
notice given to the Company) to have the Company (subject to the Company being
legally entitled to do so) purchase some or all of this Warrant at a price
determined by application of the Black-Scholes criteria for valuing this
Warrant, assuming a volatility of the underlying Shares not to exceed 60. The
Company shall (subject to the Company being legally entitled to do so), within
ten (10) days of receipt of such notice, purchase all or a portion of the
Warrant as so indicated in such notice to the Company. If and to the extent the
Holder does not exercise its right to have the Company purchase some or all of
this Warrant and if the Liquidation Event is the one described in clause (b)
above, then, as a part of such merger or consolidation, lawful provision shall
be made so that the Holder shall thereafter be entitled to receive upon the
exercise of this Warrant, during the period specified herein and upon payment of
the aggregate Exercise Price then in effect, the number of shares of stock or
other securities or property of the successor corporation or other entity
resulting from such merger or consolidation to which a holder of the stock
deliverable upon exercise of this Warrant would have been entitled in such
merger or consolidation if this Warrant had been exercised immediately before
such merger or consolidation. In any such case, appropriate adjustment shall be
made in the application of the provisions of this Warrant with respect to the
rights and interests of the Holder after the merger or consolidation.

2

--------------------------------------------------------------------------------


 
2. Exercise of Warrant.
 
(a) General. Subject to Section 1 hereof, this Warrant may be exercised by the
Holder, as to the whole or any lesser number of the Shares covered hereby, upon
surrender of this Warrant to the Company at its principal executive office
together with the Notice of Exercise attached hereto as Exhibit A, duly
completed and executed by the Holder, and payment to the Company of the
aggregate Exercise Price, subject to adjustments as described in Section 7
hereof, for the Shares to be purchased, with such payment to be in the form of
(i) a certified check or bank money order made payable to the Company (subject
to collection), (ii) wire transfer according to the Company’s instructions or
(iii) any combination of (i) and (ii). The exercise of this Warrant shall be
deemed to have been effected on the day on which the Holder surrenders this
Warrant to the Company and satisfies all of the requirements of this Section 2.
Upon such exercise, the Holder will be deemed a stockholder of record of those
Shares for which this Warrant has been exercised, with all rights of a
stockholder (including, without limitation, all voting rights with respect to
such Shares and all rights to receive any dividends with respect to such
Shares). If this Warrant shall have been exercised only in part, the Company
shall, promptly (and in any event within ten (10) Business Days (with the term
"Business Day" meaning any day, other than a Saturday or Sunday or legal
holiday, that banks in New York City are required to be open for business))
following its receipt of this Warrant surrendered for exercise as contemplated
herein, deliver to the Holder a new Warrant evidencing the right to purchase the
Remaining Shares called for by this Warrant, which new Warrant shall in all
other respects be identical with this Warrant, or at the election of the
Company, appropriate notations may be made on this Warrant, which shall then be
returned to the Holder. The Company shall pay all expenses, transfer taxes and
other direct charges payable in connection with the preparation, issuance and
delivery of share certificates issuable upon the exercise of this Warrant and
any new Warrant, except that, if share certificates or a new Warrant shall be
registered in a name or names other than the name of the registered Holder
hereof, funds sufficient to pay all transfer taxes, if any, payable as a result
of such transfer shall be paid by the Holder at the time of delivering the
aforementioned Notice of Exercise or promptly upon receipt of a written request
of the Company for payment.

3

--------------------------------------------------------------------------------


 
(b) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, certificates for the Shares so purchased shall be delivered to
the Holder within a reasonable time, but in no event later than ten (10)
Business Days, after the exercise date of this Warrant.
 
3. Cashless Exercise. In lieu of exercising this Warrant pursuant to Section 2
hereof, the Holder may elect to receive, without the payment by the Holder of
any additional consideration, Shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with notice of such election (which notice shall
specify the number of Shares with respect to which this Warrant is being
exercised), in which event the Company shall issue to the Holder a number of
Shares computed using the following formula:
 
 
Y (A - B)
X = 
      A      

 
Where: 
 
X = The number of Shares to be issued to the Holder pursuant to this cashless
exercise;
 
Y = The number of Shares in respect of which the election is made as set forth
in such notice;
 
A = The fair market value of one share of the Common Stock at the time the
election is made;
 
B = The Exercise Price (as in effect on the date of the Company’s receipt of
this Warrant surrendered for exercise and such notice (such date, the “Net
Exercise Date”).
 
For purposes of this Section 3, the fair market value of one share of Common
Stock as of a particular date shall be determined as follows: (i) if traded on a
securities exchange (which, for these purposes, shall be deemed to include the
Nasdaq Global Select Market or Nasdaq Global Market), the value shall be deemed
to be the average of the closing prices of a share of Common Stock on such
exchange over the thirty (30) day period ending three (3) Business Days prior to
the Net Exercise Date; (ii) if traded over-the-counter, the fair market value
shall be deemed to be the average of the closing bid or sale prices (whichever
are applicable) over the thirty (30) day period ending three (3) Business Days
prior to the Net Exercise Date; and (iii) if there is no active public market,
the fair market value shall be the fair market value thereof, as determined in
good faith by the Board of Directors of the Company.

4

--------------------------------------------------------------------------------


 
4. [Reserved.] 
 
5. Demand Registration.
 
(a) Request for Registration.
 
(i) If (A) the Company receives one or more written request(s) from Registrable
Securities Holders (as defined below) holding at least thirty percent (30%) of
the total number of shares of Common Stock issuable upon the exercise in full of
the Original Warrant (as defined below), as such number of shares may have been
adjusted as provided in the Original Warrant, (such Registrable Securities
Holders, the “Requisite Holders”) that the Company effect a registration under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Securities Act”) of Registrable
Securities (subject to the limitations and conditions set forth herein) and (B)
such written request(s) specify the number of Registrable Securities such
respective Registrable Securities Holders desire to have registered, then the
Company shall promptly give notice of such request(s) to all Registrable
Securities Holders at their respective addresses as they appears on the records
of Company. Subject to the other terms and conditions hereof, the Company shall,
as soon as reasonably practicable following the end of the Election Period (as
hereinafter defined) or (if later) the end of the Tolling Period, use
commercially reasonable efforts to effect such registration under the Securities
Act as would permit and facilitate the sale and distribution of such Registrable
Securities as are specified in such request(s) and such additional Registrable
Securities of any other Registrable Securities Holder joining in such request
(the “Additional Holders”) as are specified in a written request therefor
received by the Company within a period (the “Election Period”) of thirty (30)
days after such notice from the Company is sent. Such registration shall be made
on such form of registration statement as may be selected by the Company with
the consent of the Requisite Holders (which consent shall not be unreasonably
withheld).
 
(ii) As used herein,


(A) “Registrable Securities” means any of the following: (a) shares of Common
Stock that have been issued upon the exercise of this Warrant or any Other
Warrant (where “Other Warrant” means any warrant issued in replacement or
substitution for, or upon the transfer or assignment (in whole or in part of),
the Warrant originally issued on November 21, 2007 to Silar Advisors L.P. and
providing an option to purchase 1,500,000 shares of Common Stock (such
originally issued warrant, the “Original Warrant”) and that are held by a
Registrable Securities Holder; (b) any other shares of Common Stock that have
been issued to such Registrable Securities Holder as a dividend upon, or upon
any stock split or similar event with respect to, any shares of Common Stock
referred to in the preceding clause (a); and (c) shares of Common Stock that are
issuable upon the exercise of this Warrant or any Other Warrant but have not yet
been issued; provided, however, that “Registrable Securities” shall not include
any shares of Common Stock that are transferable under Rule 144(k) promulgated
under the Securities Act of 1933, as amended, (or any successor or substitute
statute, rule or regulation) or that have been sold or resold under any
registration statement registered under the Securities Act; and

5

--------------------------------------------------------------------------------



(B) “Registrable Securities Holder” means any of the following: (a) the Holder;
(b) the record holder of any Other Warrant; and (c) any other Person (where
“Person” means any individual, corporation, partnership (limited or general),
limited liability company, trust, joint venture, association or other entity)
that has been the record holder of any Other Warrant and that (at the relevant
time) is the record holder of shares of Common Stock issued to such Person upon
the exercise of such Other Warrant.
 
(iii) For the purposes hereof,


(A) a Registrable Securities Holder shall be deemed to hold (a) those shares of
Common Stock that have been issued to such Registrable Securities Holder upon
the exercise of this Warrant or any Other Warrant, (b) those other shares of
Common Stock that have been issued to such Registrable Securities Holder as a
dividend upon, or upon any stock split or similar event with respect to, any
shares of Common Stock referred to in the preceding clause (a) and (c) those
shares of Common Stock that are issuable upon the exercise of this Warrant or
any Other Warrant in the event such Registrable Securities Holder is the record
holder of this Warrant or such Other Warrant; and


(B) those Registrable Securities that at any time are deemed held by any
Registrable Securities Holder shall be deemed outstanding at such time.
 
(iv) Notwithstanding anything to the contrary contained in the foregoing
subsection (i), (A) if (1) the Company is engaged in confidential negotiations
or other confidential business activities, disclosure of which would be required
in such registration statement (but would not be required if such registration
statement were not filed) and the Company, in its good faith judgment after due
consideration, has determined that such disclosure would be materially
detrimental to the Company and its stockholders and that it is therefore
advisable to defer the filing of such registration statement or (2) the Company
is planning a current offering of its securities for its own account and the
Company, in its good faith judgment after due consideration, has determined that
the filing of the requested registration statement on behalf of the Requisite
Holders would be materially detrimental to the Company and its stockholders (a
“Blackout Condition”) and that it is therefore advisable to defer the filing of
such registration statement, and (B) the Company furnishes to the Registrable
Securities Holders (at their respective addresses as they appear on the records
of Company) a copy of resolutions of the board of directors of the Company,
certified by the Company’s president or chief executive officer, resolving that
a Blackout Condition exists, then the Company’s obligations hereunder to file a
registration statement on behalf of the Requisite Holders shall be deferred and
tolled for a period (a “Tolling Period”) not in excess of ninety (90) days (less
the number of days during the previous twelve (12) months that the Company’s
obligations hereunder to file a registration statement was deferred and tolled
pursuant to this Section 5(a)(iv)). If the Company, as contemplated by the
foregoing, defers the filing of a registration statement that has been requested
by the Requisite Holders, the Company shall not, during the period of deferral,
register any shares of Common Stock (or any securities exercisable, convertible
or exchangeable therefor) other than any registration statement on Form S-8 (or
any equivalent or substitute form).
 
6

--------------------------------------------------------------------------------


 
(v) Limitations on S-1 Demand Registration. The Company shall not be obligated
to effect a registration pursuant to Section 5(a)(i):
 
(1) after the Company shall have already effected three (3) registrations on
Form S-1 pursuant to Section 5(a)(i); provided, that, except as provided in
Section 5(a)(vii), a registration shall not count as a requested registration
pursuant to Section 5(a)(i) for purposes of this Section 5(a)(v) (A) unless a
registration statement with respect to Registrable Securities has been declared
effective and remains effective (i) for a period of one hundred and eighty (180)
days (exclusive of any period during which the sale of Registrable Securities
covered thereby has been suspended pursuant to any stop order, injunction or
other order or requirement of the Securities Exchange Commission or other
governmental agency or court) or, if earlier, until withdrawn at the request of
the Requisite Holders as contemplated under Section 5(a)(vii) or (ii) if
earlier, until such time (if any) as the Holder is free to resell pursuant to
Rule 144(k) all of its Registrable Shares covered thereby;
 
(2) if the aggregate purchase price of the Registrable Securities to be included
in the requested registration (determined by reference to the offering price on
the cover of the registration statement proposed to be filed) is less than One
Million Dollars ($1,000,000) (with it being agreed and understood that any
Registrable Shares that are withdrawn from registration, as contemplated by
Section 5(c) or otherwise, shall not be deemed included in such registration);
 
(3) if the aggregate number of the Registrable Securities to be included in the
registration proposed to be filed is less than one-third (1/3) of the total
number of shares of Common Stock issuable upon the exercise in full of the
Original Warrant, as such number of shares may have been adjusted as provided in
the Original Warrant (with it being agreed and understood that any Registrable
Shares that are withdrawn from registration, as contemplated by Section 5(c) or
otherwise, shall not be deemed included in such registration).

7

--------------------------------------------------------------------------------


 
(vi) Form S-3 Rights. The registration rights under Section 5(a)(i) may be
exercised on an unlimited number of occasions on shelf registration statements
(to the extent that shelf registration statements can be filed by the Company)
if (a) the aggregate purchase price of the Registrable Securities to be included
in the requested shelf registration (determined by reference to the offering
price on the cover of the shelf registration statement proposed to be filed) is
equal to or greater than One Million Dollars ($1,000,000) (with it being agreed
and understood that any Registrable Shares that are withdrawn from registration,
as contemplated by Section 5(c) or otherwise, shall not be deemed included in
such registration) and (b) the aggregate number of the Registrable Securities to
be included in the registration proposed to be filed is equal to or greater than
one-third (1/3) of the total number of shares of Common Stock issuable upon the
exercise in full of the Original Warrant, as such number of shares may have been
adjusted as provided in the Original Warrant (with it being agreed and
understood that any Registrable Shares that are withdrawn from registration, as
contemplated by Section 5(c) or otherwise, shall not be deemed included in such
registration). Any shelf registration statement shall provide for the resale
from time to time, and pursuant to any method or combination of methods legally
available (including, without limitation, an underwritten offering, a direct
sale to purchasers, a sale through brokers or agents or a sale over the
internet), by the Registrable Securities Holders whose Registrable Securities
are covered thereby. The Company and such Registrable Securities Holders shall
comply with the applicable provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by the shelf registration
statement in accordance with the intended methods of disposition by the
Registrable Securities Holders holding such Registrable Securities.
 
(vii) Withdrawn Registration Statement. At any time after a registration
statement covering Registrable Securities becomes effective, the Requisite
Holders may request that the Company withdraw such registration statement.
Notwithstanding the withdrawal of such registration statement, the requested
registration contemplated to be covered thereby shall constitute a request under
Section 5(a)(i) for purposes of Section 5(a)(v)(1). At any time before a
registration statement covering Registrable Securities becomes effective, the
Requisite Holders may request that the Company withdraw the registration
statement. Notwithstanding the withdrawal of such registration statement, the
requested registration contemplated to be covered thereby shall constitute a
request under Section 5(a)(i) for purposes of Section 5(a)(v)(1) unless such
request of withdrawal was caused by, or made in response to, the occurrence,
after the request for such registration statement was made by the Requisite
Holders, any event, change, circumstance or effect that is or is reasonably
likely to be materially adverse to the business, properties, assets,
liabilities, condition (financial or otherwise), operations, results of
operations or prospects of the Company.

8

--------------------------------------------------------------------------------


 
(viii) Priority in Demand Registrations. If a registration pursuant to Section
5(a) involves an underwritten offering of Registrable Securities and the
managing underwriter of such offering communicates to the Company in writing
that, in such managing underwriter’s reasonable good faith opinion, the number
of Registrable Securities requested to be included in such registration exceeds
the number that can be sold in such offering without having a significant
adverse effect on the price, timing or distribution of the securities offered or
the market for securities offered, then the Company shall give notice to each
Registrable Securities Holder who owns Registrable Securities that it has
requested be included in such offering of such communication from such managing
underwriter (with a copy of such communication to be included with such notice).
Notwithstanding anything contained herein to the contrary, if a registration
statement contemplated by this Section 5 covers or relates to any offering that
is being underwritten and the lead or managing underwriter of such offering
advises the Company that, in the opinion of such lead or managing underwriter,
because of the size of such offering that would be required in order to
accommodate the requests of any Registrable Securities Holders and other holders
of shares of Common Stock or of other securities issued by the Company who have
requested the inclusion of their Registrable Securities, other shares of Common
Stock and/or other securities issued by the Company in such offering, the
success of such offering would be materially and adversely affected by inclusion
of all of such the Registrable Securities, other shares of Common Stock and/or
other securities issued by the Company requested to be included in such
offering, then the Company shall be required to include in such registration
statement and such offering only the number of Registrable Securities, other
shares of Common Stock and other securities issued by the Company recommended by
such lead or managing underwriter, which Registrable Securities, other shares of
Common Stock and other securities issued by the Company shall be allocated to
and among the Registrable Securities Holders and such other holders pro rata in
proportion to the number of Registrable Securities, other shares of Common Stock
and other securities issued by the Company that have been timely and properly
requested to be included therein. If the Registrable Securities Holders
requesting registration under Section 5(a)(i) are, as a result of the managing
underwriter’s cutback pursuant to this Section 5(a)(viii). unable to sell (y) at
least ninety percent (90%) of the Registrable Securities requested by such
Registrable Securities Holders to be included in any registration pursuant to
Section 5(a)(i) or (z) if less, at least Registrable Securities equal to at
least one-third (1/3) of the total number of shares of Common Stock issuable
upon the exercise in full of the Original Warrant, as such number of shares may
have been adjusted as provided in the Original Warrant, then such registration
shall not count as a requested registration for purposes of Section 5(a)(v)(1)
and the Company shall not be obligated to proceed with such registration or to
include any Registrable Securities therein.
 
(ix) Expenses of Registration. Except as otherwise provided herein, the
Registrable Securities Holders shall pay all fees and expenses related to each
registration requested under Section 5(a), including, but not limited to, all of
the Company’s costs for attorneys’ fees and filing or registration fees, blue
sky fees and expenses and other disbursements, underwriting fees and
disbursements (including fees and expenses of counsel to the underwriters, fees
and expenses of independent public accountants of the Company, and the expense
of any special audits incident to or required by any such registration) and
printing costs or otherwise incurred in connection with the Company’s compliance
with its obligations under Section 5(a) (all of the foregoing, collectively,
“Registration Expenses”). All Registration Expenses in connection with any
registration requested under Section 5(a) shall be allocated among all
Registrable Securities Holders on whose behalf Registrable Securities have been
requested to be included in such registration, on the basis of the respective
amounts of the Registrable Securities that have been requested to be registered
on each of such respective Registrable Securities Holders’ behalf; provided,
however, that such Registrable Securities Holders shall be jointly and severally
liable to the Company for the payment of all such Registration Expenses. For
purposes of clarification, the obligation of the Registrable Securities Holders
to cover and pay all Registration Expenses applies and extends to each and every
registration that has been requested under Section 5(a), regardless of (among
other things) whether the same has been withdrawn, as contemplated by Section
5(a)(vii).

9

--------------------------------------------------------------------------------


 
(b) Requested Underwritten Registration. If the Requisite Holders requesting
registration pursuant to Section 5(a) elect to have the distribution of the
Registrable Securities covered by such request to be by means of an underwritten
offering, then the Requisite Holders shall so advise the Company as a part of
the request made pursuant to Section 5(a) and shall select the managing
underwriter, as well as counsel for the Registrable Securities Holders whose
Registrable Securities are to be included in such registration; provided that
such managing underwriter shall be reasonably acceptable to the Company. The
Registrable Securities Holders whose Registrable Securities are being registered
and the Company shall enter into an underwriting agreement in customary form
with the managing underwriter(s) selected for such underwritten offering (it
being understood that (i) all expenses customarily paid for by the issuer of
securities pursuant to such an underwriting agreement, including all
Registration Expenses, shall be paid for by the Registrable Securities Holders
whose Registrable Securities are to be included in such registration, (ii) all
indemnification obligations that are customarily those of the issuer of
securities under such underwriting agreement shall be the obligations of the
Company, (iii) no Registrable Securities Holder shall be required to make any
representations, warranties or agreements with the Company or the managing
underwriter other than customary representations, warranties or agreements
regarding such Registrable Securities Holder, such Registrable Securities
Holder’s title to the Registrable Securities included in such registration, such
Holder’s intended method of distribution for the such Registrable Securities and
such other representations as are required to be made by the Registrable
Securities Holder under applicable law, and (iv) the aggregate amount of the
indemnification or contribution liability of such Registrable Securities Holder
shall not exceed such Registrable Securities Holder’s net proceeds from such
underwritten offering).
 
(c) Withdrawal. Any Registrable Securities Holder that is a Requisite Holder or
an Additional Holder (collectively, the “Demand Holders”) with respect to any
registration contemplated by Section 5(a) may elect to withdraw therefrom by,
prior to the effective date of such registration, giving written notice to such
effect to the Company and (if applicable) the managing underwriter(s) for the
offering to be covered thereby (any Demand Holders who have given such written
notice prior to the effective date of such registration are hereinafter referred
to as the “Withdrawing Demand Holders”); and (subject to Section 5(a)(viii))
each of the remaining Demand Holders shall be entitled to increase the number of
its Registrable Securities being registered to the extent of the Registrable
Securities withdrawn by the Withdrawing Demand Holders in the proportion that
the percentage of Registrable Securities being registered by each such remaining
Demand Holder bears to the aggregate percentage of Registrable Securities being
registered by all such remaining Demand Holders. The method of disposition
pursuant to a registration under this Section 5 shall be limited to an
underwritten offering if the Requisite Holders so request. The price,
underwriting discounts and commissions and other financial terms for the
Registrable Securities in an underwritten offering under Section 5(a) shall be
determined by agreement between the Requisite Holders and the managing
underwriter(s).

10

--------------------------------------------------------------------------------


 
(d) Cooperation with Underwriters. In the event any registration statement
contemplated hereby relates to any underwritten public offering of any
securities by the Company, then the right of the Holder to participate in such
offering or to have any of its Registrable Securities included in such
registration statement shall be conditioned upon the Holder cooperating with the
managing underwriter(s) for such offering, which cooperation may include,
without limitation, the execution and delivery of such underwriting agreement
and such lockup and standstill agreement as such managing underwriter(s) may
request.
 
(e) Obligation to Exercise Option. Notwithstanding anything contained herein to
the contrary, it shall be a condition to the exercise by the Holder of any right
hereunder to have any of its Registrable Shares registered hereunder that, prior
to the effective date of any registration statement covering such Registrable
Shares (or, at the sole discretion of the Company, within such number of days
thereafter as the Company has approved in writing delivered by the Company to
the Holder), the Holder shall have exercised this Warrant for such Registrable
Shares as are being so registered.
 
6. Piggyback Registration.
 
(a) Right to Include Shares. If at any time or from time to time after the date
hereof the Company proposes to file a registration statement under the
Securities Act (such registration statement, a “Registration Statement”) to
register any of its securities for its own account or for the account of any
other Person (other than a registration on Form S-4 or S-8 or any successor form
to such forms) (such securities, the “Other Securities”), then the following
clauses of this Section 6 shall apply.
 
(b) At least thirty (30) days before the filing of the Registration Statement,
the Company shall give to the Holder written notice (“Notice”) at the Holder’s
address, as it appears on the records of Company, of the Company’s intention to
register the Other Securities. In the event the Holder desires that any of the
Shares be included in such Registration Statement, the Holder shall give the
Company written notice to such effect (each such notice, an “Inclusion Notice”),
specifying the number of Shares it desires to have so included, so that such
notice is received by the Company within twenty (20) days of the date of such
Inclusion Notice. The Company shall, subject to clauses (e) and (f) of this
Section 6 and the other terms and conditions set forth herein, include in such
Registration Statement the Shares with respect to which the Company has received
a timely Inclusion Notice. In the event any Registration Statement covering any
Shares is declared effective, the Company shall use its best efforts to cause
such Registration Statement to remain effective until the earlier of (i) the
date as of which all of the Shares covered thereby have been resold by the
Holder or (ii) such time (if any) as the Holder is free to resell all of the
Shares covered thereunder pursuant to Rule 144(k).
 
(c) The Holder shall fully and promptly cooperate with the Company in connection
with its performance of its obligations under this Section 6 and Section 5 above
and, in connection therewith, shall promptly take all such actions (including,
without limitation, the providing of written information to the Company
regarding the Holder, the Shares held by the Holder and the Holder’s intended
method of disposition or distribution of such Shares) as the Company may from
time request.

11

--------------------------------------------------------------------------------


 
(d) Nothing contained herein shall prevent the Company from abandoning any
Registration Statement before it is declared effective, it being agreed and
understood by the Holder that the rights granted to it under this Section 6 are
solely with respect to piggyback registration rights with respect to such
registrations as the Company chooses to pursue and have been declared effective.
 
(e) In the event any Registration Statement contemplated by this Section 6
relates to any underwritten public offering of any Other Securities by the
Company, then the right of the Holder to participate in such offering or to have
any of its Shares included in such Registration Statement shall be conditioned
upon the Holder cooperating with the managing underwriter(s) for such offering,
which cooperation may include, without limitation, the execution and delivery of
such underwriting agreement and such lockup and standstill agreement as such
managing underwriter(s) may request.
 
(f) Notwithstanding the foregoing, if the Registration Statement covers or
relates to any offering that is being underwritten and the lead or managing
underwriter of such offering advises the Company that, in the opinion of such
lead or managing underwriter, because of the size of such offering that would be
required in order to accommodate the requests of the Holder and other holders of
shares of Common Stock or of other securities issued by the Company who have
requested the inclusion of their shares of Common Stock and/or other securities
issued by the Company in such offering, the success of such offering would be
materially and adversely affected by inclusion of all of the Shares, other
shares of Common Stock and/or other securities issued by the Company requested
to be included in such offering, then the Company shall be required to include
in the Registration Statement and such offering only the number of Shares, other
shares of Common Stock and other securities issued by the Company recommended by
such lead or managing underwriter, which Shares, other shares of Common Stock
and other securities issued by the Company shall be allocated to and among the
Holder and such other holders pro rata in proportion to the number of Shares,
other shares of Common Stock and other securities issued by the Company that
have been timely and properly requested to be included therein.
 
(g) The Holder shall be permitted to withdraw all or part of its Shares from a
piggyback registration at any time prior to the effective date of such
registration.
 
(h) Number of Piggyback Registration Requests. The number of requests permitted
by the Holder pursuant to Section 6(a) hereof shall be unlimited.
 
(i) Expenses of Registration. The Company shall pay all registration expenses in
connection with each registration (or proposed registration) of Shares requested
pursuant to this Section 6. Any underwriting discounts and selling commissions,
together with any transfer taxes relating to the sales of Shares of the Holder
shall be allocated among all Persons on whose behalf securities of the Company
are included in such registration, on the basis of the respective amounts of the
Shares then being registered on each such Person’s behalf.

12

--------------------------------------------------------------------------------


 
7. Anti-Dilution.
 
(a) Anti-Dilution Price Adjustments of Warrant for Certain Dilutive Issuances.
The Exercise Price shall be subject to adjustment from time to time as follows:
 
(i)  If the Company shall issue, after the date of this Warrant (the “Effective
Date”), any Additional Stock (as defined below) without consideration or for a
consideration per share less than the Exercise Price in effect immediately prior
to the issuance of such Additional Stock, then the Exercise Price shall be
adjusted so that the Exercise Price in effect immediately after such issuance of
Additional Stock and thereafter shall be (subject to further adjustment as
provided herein) equal to the product of (A) the Exercise Price in effect
immediately before such issuance of Additional Stock times (B) a fraction, the
numerator of which is the sum of (1) the number of shares of Common Stock
outstanding immediately before such issuance of Additional Stock plus (2) (a)
the aggregate consideration received or deemed received by the Company for such
issuance of Additional Stock (determined in accordance with Sections 7(a)(iii),
(iv) and (v)) divided by (b) the Exercise Price in effect immediately before
such issuance of Additional Stock, and the denominator of which is the sum of
(1) the number of shares of Common Stock outstanding immediately before such
issuance of Additional Stock plus (2) the number of shares of Common Stock
comprising such Additional Stock.
 
(ii)  No adjustment of the Exercise Price shall be made in an amount less than
one cent ($.01) per share, provided that any adjustments that are not required
to be made by reason of this sentence shall be carried forward and shall be
either taken into account in any subsequent adjustment made prior to three (3)
years from the date of the event giving rise to the adjustment being carried
forward, or shall be made at the end of three (3) years from the date of the
event giving rise to the adjustment being carried forward. No adjustment of the
Exercise Price pursuant to this Section 7(a)(ii) shall have the effect of
increasing the Exercise Price above the Exercise Price in effect immediately
prior to such adjustment.
 
(iii)  In the case of the issuance of Additional Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefor before
deducting any discounts, commissions or other expenses allowed, paid or incurred
by the Company for any underwriting or otherwise in connection with the issuance
and sale thereof.
 
(iv)  In the case of the issuance of Additional Stock or any Equity Securities
(as defined below) for consideration in whole or in part other than cash, the
consideration other than cash shall be deemed to be the fair market value
thereof as determined in good faith by the Board of Directors of the Company
irrespective of any accounting treatment.

13

--------------------------------------------------------------------------------


 
(v)  In the case of the issuance of Additional Stock pursuant to or upon (a) the
exercise of options or warrants to purchase or other rights to subscribe or
purchase shares of Common Stock (such options or warrants or other rights,
collectively, “Common Stock Options”), (b) the conversion or exchange of
securities that by their terms are convertible into or exchangeable for shares
of Common Stock (such securities, “Convertible Securities”) or (c) the exercise
of options or warrants to purchase or other rights to subscribe or purchase for
any Convertible Securities and the subsequent conversion or exchange of such
Convertible Securities (such options or warrants or other rights, collectively,
“Convertible Securities Options,” and collectively with Common Stock Options and
Convertible Securities, “Equity Securities”), the following provisions shall
apply for purposes of determining the consideration received by the Company
therefor:
 
(1) The aggregate consideration received by the Company for any shares of Common
Stock issued pursuant to or upon the exercise of any Common Stock Option shall
be deemed to be equal to the consideration (determined in the manner provided in
Sections 7(a)(iii) and 7(a)(iv)), if any, received by the Company pursuant to or
upon the exercise of such Common Stock Option plus a pro rata portion
(determined based upon the number of shares of Common Stock then being issued
pursuant to or upon such exercise compared to the aggregate number of shares of
Common Stock issuable pursuant to or upon the exercise in full of such Common
Stock Option at the time it was originally issued) of the consideration
(determined in the manner provided in Sections 7(a)(iii) and 7(a)(iv)), if any,
received by the Company upon the original issuance of such Common Stock Option.
 
(2) The aggregate consideration received by the Company for any shares of Common
Stock issued pursuant to or upon the conversion or exchange of any Convertible
Security (exclusive of any Convertible Security that has been issued pursuant to
or upon the exercise of any Convertible Securities Option) shall be deemed to be
equal to the consideration (determined in the manner provided in Sections
7(a)(iii) and 7(a)(iv)), if any, received by the Company pursuant to or upon the
conversion or exchange of such Convertible Security plus a pro rata portion
(determined based upon the number of shares of Common Stock then being issued
pursuant to or upon such conversion or exchange compared to the aggregate number
of shares of Common Stock issuable pursuant to or upon the conversion or
exchange in full of such Convertible Security at the time it was originally
issued) of the consideration (determined in the manner provided in Sections
7(a)(iii) and 7(a)(iv)), if any, received by the Company upon the original
issuance of such Convertible Security.
 
(3) The aggregate consideration received by the Company for any shares of Common
Stock issued pursuant to or upon the conversion or exchange of any Convertible
Security that has been issued pursuant to or upon the exercise of any
Convertible Securities Option shall be deemed to be equal to (a) the
consideration (determined in the manner provided in Sections 7(a)(iii) and
7(a)(iv)), if any, received by the Company pursuant to or upon the conversion or
exchange of such Convertible Security plus (b) a pro rata portion (determined
based upon the number of shares of Common Stock then being issued pursuant to or
upon such conversion or exchange compared to the aggregate number of shares of
Common Stock issuable pursuant to or upon the conversion or exchange in full of
such Convertible Security at the time it was originally issued) of the
consideration (determined in the manner provided in Sections 7(a)(iii) and
7(a)(iv)), if any, received by the Company pursuant to or upon the original
issuance of such Convertible Security plus (c) a pro rata portion (determined
based upon the size of such Convertible Security (whether determined based upon
principal amount, shares, units or otherwise) compared to the aggregate size of
all Convertible Securities (whether determined based upon principal amount,
shares, units or otherwise) issuable pursuant to or upon the exercise in full of
such Convertible Securities Option at the time it was originally issued) of the
consideration (determined in the manner provided in Sections 7(a)(iii) and
7(a)(iv)), if any, received by the Company upon the original issuance of such
Convertible Securities Option.

14

--------------------------------------------------------------------------------


 
(b) “Additional Stock” shall mean any shares of Common Stock issued by the
Company after the Effective Date other than:
 
(i)  shares of Common Stock issued (or issued pursuant to or upon the exercise,
conversion and/or exchange of Common Stock Equivalents (as hereinafter defined)
issued) pursuant to a transaction described in Section 7(c) hereof;
 
(ii)  shares of Common Stock issued (or issued pursuant to or upon the exercise
of Common Stock Options issued) to employees, directors, consultants and other
service providers for the primary purpose of soliciting or retaining their
services pursuant to plans (including stock option plans) or agreements approved
by the Company’s Board of Directors;
 
(iii)  shares of Common Stock issued (or issued pursuant to or upon the exercise
of Common Stock Options, pursuant to or upon the conversion or exchange of
Convertible Securities or pursuant to or upon the exercise of Convertible
Securities Options (and the subsequent conversion or exchange of Convertible
Securities issued pursuant to or upon such exercise) issued) pursuant to an
underwritten public offering;
 
(iv)  shares of Common Stock issued pursuant to or upon (a) the exercise of any
Common Stock Options that are outstanding on the Effective Date (which shall be
deemed to include this Warrant), (b) the conversion or exchange of any
Convertible Securities that are outstanding on the Effective Date or (c) the
exercise of Convertible Securities Options (and the subsequent conversion or
exchange of Convertible Securities issued pursuant to or upon such exercise)
that are outstanding on the Effective Date;
 
(v)  shares of Common Stock issued (or issued pursuant to or upon the exercise
of Common Stock Options, pursuant to or upon the conversion or exchange of
Convertible Securities or pursuant to or upon the exercise of Convertible
Securities Options (and the subsequent conversion or exchange of Convertible
Securities issued pursuant to or upon such exercise) issued) in connection with
a bona fide business acquisition of or by the Company, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise;
 
(vi)  shares of Common Stock issued pursuant to Section 7(a)(v) as a result of a
decrease in the Exercise Price resulting from the operation of Section 7(a); or

15

--------------------------------------------------------------------------------


 
(vii)  shares of Common Stock issued (or issued pursuant to or upon the exercise
of Common Stock Options, pursuant to or upon the conversion or exchange of
Convertible Securities or pursuant to or upon the exercise of Convertible
Securities Options (and the subsequent conversion or exchange of Convertible
Securities issued pursuant to or upon such exercise) issued) to any Person with
which the Company has business relationships, provided such issuances are for
other than primarily equity financing purposes.
 
(c) Anti-Dilution Price Adjustments of Warrant for Splits. In the event the
Company should, at any time or from time to time after the Effective Date, fix a
record date for the effectuation of a split or subdivision of the outstanding
shares of Common Stock or the determination of holders of Common Stock entitled
to receive a dividend or other distribution payable in additional shares of
Common Stock or other securities convertible into, or entitling the holder
thereof to receive directly or indirectly, additional shares of Common Stock
(hereinafter referred to as “Common Stock Equivalents”) without payment of any
consideration by such holder for the additional shares of Common Stock or the
Common Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof) (the issuance of any shares of
Common Stock on account of such split or subdivision or of any shares of Common
Stock or Common Stock Equivalents on account of such dividend or other
distribution is hereinafter referred to as a “Split Event”), then, as of such
record date (or the date of such split, subdivision, dividend or distribution,
if no record date is fixed), (A) the Exercise Price shall be adjusted by
multiplying the Exercise Price in effect immediately before such Split Event by
a fraction, the numerator of which is the number of shares of Common Stock
issued and outstanding immediately before such Split Event and the denominator
of which is the number of shares of Common Stock issued and outstanding
immediately after such Split Event (assuming that all Common Stock Equivalents
issued as part of such Split Event were fully converted or exercised into or for
shares of Common Stock) and (B) the Remaining Shares shall be adjusted by
multiplying the Remaining Shares determined immediately before such Split Event
by a fraction that is the reciprocal of the fraction referred to in the
foregoing clause (A).
 
(d) Anti-Dilution Price Adjustments of Warrant for Combinations. In the event
the Company should, at any time or from time to time after the Effective Date,
fix a record date for the effectuation of a reverse stock split or combination
pursuant to which the number of the outstanding shares of Common Stock is
decreased, then, as of such record date (or the date of such reverse stock split
or combination, if no record date is fixed) (any such reverse stock split or
combination is hereinafter referred to as a “Combination Event”), (A) the
Exercise Price shall be adjusted by multiplying the Exercise Price in effect
immediately before the Effective Date of such Combination Event by a fraction,
the numerator of which is the number of shares of Common Stock issued and
outstanding immediately before such Combination Event and the denominator of
which is the number of shares of Common Stock issued and outstanding immediately
after such Combination Event and (B) the Remaining Shares shall be adjusted by
multiplying the Remaining Shares determined immediately before such Split Event
by a fraction that is the reciprocal of the fraction referred to in the
foregoing clause (A).

16

--------------------------------------------------------------------------------


 
(e) No Fractional Shares and Certificate as to Adjustments.
 
(i) No fractional shares shall be issued upon the exercise of this Warrant, and
the aggregate number of Shares to be issued to the Holder shall be rounded down
to the nearest whole share of Common Stock, and the Company shall pay in cash
the fair market value of any fractional share of Common Stock as of the time
when entitlement to receive such fractional share of Common Stock is determined.
Whether or not fractional shares of Common Stock would be issuable upon such
exercise shall be determined on the basis of the total number of Shares issuable
upon exercise of this Warrant or a portion hereof.
 
(ii) Promptly following the occurrence of each adjustment or readjustment of the
Exercise Price pursuant to this Section 7, the Company, at its expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to the Holder a certificate setting forth such
adjustment or readjustment and showing in reasonable detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon the written
request at any time of the Holder, furnish or cause to be furnished to the
Holder a like certificate setting forth (A) such adjustment and readjustment,
(B) the Exercise Price at the time in effect, and (C) the number of Shares and
the amount, if any, of other property that at the time would be received upon
the exercise of this Warrant.
 
(f) Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend) or other distribution, the Company shall mail to the Holder at the
Holder’s address as it appears on the records of Company, at least ten (10) days
prior to the date specified therein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution, and
the amount and character of such dividend or distribution.
 
(g) Waiver of Adjustment to Exercise Price. Notwithstanding anything herein to
the contrary, any downward adjustment of the Exercise Price may be waived,
either prospectively or retroactively and either generally or in a particular
instance, by the consent or vote of the Holder. Any such waiver shall bind any
future Holder.
 
(h) No Replacement Warrant Required. Irrespective of any adjustments in the
number and/or kind of shares purchasable upon exercise of this Warrant, this
Warrant certificate may continue to express the number and kind of Shares as
when this Warrant was originally issued.
 
(i) Limitation of Adjustment. Notwithstanding anything contained herein to the
contrary, in no event shall the Exercise Price be adjusted, for any reason
whatsoever, to an amount less that the par value of a share of Common Stock.

17

--------------------------------------------------------------------------------


 
8. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that:
 
(a) The Company is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or other formation; the
consummation of the transactions contemplated hereby will not result in a
violation of its charter or other organizational documents; the Company has full
power and authority to execute and deliver this Warrant and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to issue the Shares upon the exercise hereof; the execution, delivery and
performance of this Warrant by the Company have been duly authorized by all
necessary corporate or other action on its part; this Warrant has been duly
executed and delivered on behalf of the Company; the execution, delivery and
performance of this Warrant by the Company will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Company is a party or by which it is otherwise bound; the Company has all
legal capacity to enter into this Warrant and to carry out its obligations
hereunder; and this Warrant constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
(b) No Broker. No broker has acted on behalf of the Company in connection with
this Warrant, and there are no brokerage commissions, finders’ fees or
commissions payable by the Holder in connection herewith based on any agreement,
arrangement or understanding with the Company or any action taken by the
Company.
 
(c) Compliance with Other Instruments. The authorization, execution and delivery
of the Warrant will not constitute or result in a material default or violation
of any law or regulation applicable to the Company or any material term or
provision of the Company’s current Certificate of Incorporation or bylaws, or
any material agreement or instrument by which it is bound or to which its
properties or assets are subject.
 
9. Covenants of the Company.
 
(a) Status of Common Stock. The Company covenants and agrees that all Shares
that are issued upon the exercise of this Warrant will be, upon issuance and
payment therefor in accordance herewith, duly authorized, validly issued, fully
paid and nonassessable shares of Common Stock. The Company further covenants and
agrees that, during the period within which the rights represented by this
Warrant may be exercised, the Company will at all times have duly authorized and
duly reserved a number of shares of Common Stock sufficient for issuance upon
the exercise of the rights evidenced by this Warrant.

18

--------------------------------------------------------------------------------


 
(b) No Impairment. Except and to the extent waived or consented to by the Holder
or as otherwise permitted under the terms hereof, the Company will not, by
amendment of its Certificate of Incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may be
necessary or appropriate in order to protect the exercise rights of the Holder
against impairment.
 
10. Transfer, Exchange, or Loss of Warrant.
 
(a) No Assignment. This Warrant may not be assigned or transferred except as
provided in this Section 10 and in accordance with and subject to the provisions
of the Securities Act. Any purported transfer or assignment made other than in
accordance with this Section 10 shall be null and void and of no force or
effect.
 
(b) Notification to Company. Concurrent with any transfer of this Warrant, the
Holder shall notify the Company of such transfer, indicating the circumstances
of the transfer and, upon request, furnish the Company with an opinion of
counsel, in form and substance reasonably satisfactory to counsel for the
Company, to the effect that the proposed transfer may be made without
registration under the Securities Act or qualification under any applicable
state securities laws.
 
(c) Legend. Unless a registration statement under the Securities Act is
effective with respect to the Shares or any other security issued upon exercise
of this Warrant, the certificate representing such Shares or other securities
shall bear the following legend, in addition to any legend imposed by applicable
state securities laws:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT
TO THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES
LAW, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE WITH THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR IN THE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED.
 
(d) Loss, Theft, Destruction or Mutilation. Upon receipt by the Company of
satisfactory evidence of loss, theft, destruction or mutilation of this Warrant
and of indemnity satisfactory to the Company, and upon surrender and
cancellation of this Warrant, if mutilated, the Company will execute and deliver
a new Warrant of like tenor and date and any such lost, stolen, or destroyed
Warrant shall thereupon become void.
 
11.   Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company that:

19

--------------------------------------------------------------------------------


 
(a) The Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization or other formation; the
consummation of the transactions contemplated hereby will not result in a
violation of its charter or other organizational documents; the Holder has full
power and authority to execute and deliver this Warrant and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold this Warrant and (upon the exercise hereof) the Shares;
the execution, delivery and performance of this Warrant by the Holder have been
duly authorized by all necessary corporate or other action on its part; this
Warrant has been duly executed and delivered on behalf of the Holder; the
execution, delivery and performance of this Warrant by the Holder will not
violate or be in conflict with any order, judgment, injunction, agreement or
controlling document to which the Holder is a party or by which it is otherwise
bound; the Holder has all legal capacity to enter into this Warrant and to carry
out its obligations hereunder; and this Warrant constitutes the legal, valid and
binding obligation of the Holder, enforceable against the Holder in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights and remedies generally and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).
 
(b) No broker has acted on behalf of the Holder in connection with this Warrant,
and there are no brokerage commissions, finders’ fees or commissions payable by
the Company in connection herewith based on any agreement, arrangement or
understanding with the Holder or any action taken by the Holder.
 
(c) The Holder was not formed for the specific purpose of acquiring this Warrant
or any of the Shares. The Holder is acquiring this Warrant for investment
purposes only, for its own account, and not with a view to, or for resale in
connection with, any distribution thereof within the meaning of the Securities
Act. Upon the exercise hereof with respect to any Shares, the Holder will be
acquiring such Shares for investment purposes only, for its own account, and not
with a view to, or for resale in connection with, any distribution thereof
within the meaning of the Securities Act.
 
(d) The Holder has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment
and is aware that it may have to bear the economic risk of such investment for
an indefinite period of time or to suffer a complete loss of its investment.
Upon the exercise hereof with respect to any Shares, the Holder will have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment and will be aware that it may
have to bear the economic risk of such investment for an indefinite period of
time or to suffer a complete loss of its investment.

20

--------------------------------------------------------------------------------


 
(e) The Holder understands, acknowledges and agrees (i) that no public market
now exists for this Warrant and that it is unlikely that a public market will
ever exist for this Warrant; (ii) that this Warrant has not been, and upon
issuance the Shares will not be, registered under (and that the Company has no
obligation or present intention to register this Warrant under and has no
obligation (other than as contained in this Warrant) or present intention to
register the Shares under) the Securities Act or applicable state securities law
and that the offering and sale of this Warrant is being (and any future offer or
sale of the Shares will be) made in reliance on the exemption from the
registration requirements provided by Section 4(2) of the Securities Act and the
regulations promulgated thereby and analogous provisions of certain state
securities laws and (iii) that this Warrant and the Shares may not be sold or
otherwise transferred by the Holder unless this Warrant or the Shares (as the
case may be) have been registered under the Securities Act and applicable state
securities laws or are sold or transferred in a transaction exempt therefrom.
 
(f) The Holder has received and reviewed this Warrant and all exhibits hereto.
The Holder, its attorneys and its accountants have had access to, and an
opportunity to review, all documents and other materials requested of the
Company and have been given an opportunity to ask any and all questions of, and
receive answers from, the Company concerning the terms and conditions of the
offering and to obtain all information that it or they believe necessary or
appropriate to verify the accuracy thereof and to evaluate the suitability of an
investment in the Company. Upon the exercise of this Warrant, the foregoing
representation shall be true and correct as if made again on and as of the date
of such exercise.
 
(g) The Holder is, and upon any exercise of this Warrant the Holder will be, an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act.
 
(h) The Holder acknowledges that the Company is (and upon the exercise of this
Warrant with respect to any Shares, the Company will be) relying upon the
Holder’s representations and warranties set forth herein and would not issue
this Warrant or any of the Shares to the Holder in the absence of such
representations and warranties.
 
12. No Rights as Stockholder. This Warrant does not entitle the holder hereof to
any voting rights, dividend rights or other rights as a stockholder of the
Company prior to the exercise hereof.
 
13. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next Business Day.
 
14. Miscellaneous.
 
(a) Successors and Assigns. This Warrant shall be binding upon and inure to the
benefit of any successors or assigns of the Company and the Holder.
 
(b) Transfer of Warrant. Subject to compliance with applicable federal and state
securities laws and any other contractual restrictions between the Company and
the Holder contained herein, (i) this Warrant and all rights hereunder are
transferable in whole or in part by the Holder to any Person upon written notice
to the Company and (ii) within a reasonable time after the Company’s receipt of
an executed assignment form, the transfer shall be recorded on the books of the
Company upon the surrender of this Warrant, properly endorsed, to the Company at
its principal offices, and the payment to the Company of all transfer taxes and
other governmental charges imposed on such transfer. In the event of a partial
transfer, the Company shall issue to the new holder(s) one (1) or more
appropriate new warrants.

21

--------------------------------------------------------------------------------


 
(c) Entire Agreement. This Warrant is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein, constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes, and merges
herein, all prior and contemporaneous negotiations, discussions,
representations, understandings and agreements between the parties, whether oral
or written, with respect such subject matter.
 
(d) No Third Party Beneficiaries. This Warrant is not intended to confer any
rights or benefits on any Person other than the parties hereto and their
respective successors and permitted assigns.
 
(e) Waiver of Jury Trial; Governing Law. EACH OF THE PARTIES HERETO EXPRESSLY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY SUIT, LITIGATION OR OTHER
JUDICIAL PROCEEDING REGARDING THIS WARRANT OR ANY DISPUTE HEREUNDER OR RELATING
HERETO. This Warrant shall be governed by, interpreted under and construed in
accordance with the internal substantive laws of the State of New York
applicable to contracts executed and to be performed wholly within that State
without giving effect to the choice or conflict of laws principles or provisions
thereof that would call of the application of the laws of any other
jurisdiction. Each of the parties hereto agrees that any dispute under or with
respect to this Warrant shall be determined before the state or federal courts
situated in the City, County and State of New York, which courts shall have
exclusive jurisdiction over and with respect to any such dispute, and each of
the parties hereto hereby irrevocably submits to the jurisdiction of such
courts. Each party hereby agrees not to raise any defense or objection, under
the theory of forum non conveniens or otherwise, with respect to the
jurisdiction of any such court.
 
(f) Attorneys’ Fees. In any litigation, arbitration or court proceeding between
the Company and the Holder relating hereto, the prevailing party shall be
entitled to reasonable attorneys’ fees and expenses incurred in enforcing this
Warrant or defending against any effort to enforce this Warrant.
 
(g) Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Holder.
 
(h) Notices. Any notice, request, or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery at the
respective addresses of the parties as set forth below or as otherwise provided
herein. Any party hereto may by notice so given change its address for future
notice hereunder. Notice shall conclusively be deemed to have been given when
received.

22

--------------------------------------------------------------------------------



If to the Holder: at the address specified on the signature page hereto.
 

           
with a copy to:
Thacher Proffitt & Wood LLP
     
Two World Financial Center
     
New York, NY 10280
     
Attn: Jeffrey J. Murphy
     
Telephone: (212) 912-7469
           
If to the Company:
iDNA, Inc.
     
415 Madison Avenue, 7th Floor
     
New York, New York 10017
     
Attn: Chief Financial Officer
     
Telephone:   (212) 644-1400
           
with a copy to:
Reed Smith LLP
     
599 Lexington Avenue, 29th Floor
     
New York, New York 10022
     
Attn: Herbert F. Kozlov, Esq.
     
Telephone:   (212) 521-5400

 
(i) Interpretation. The words “hereby”, “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Warrant as a whole and not to any
particular Section or other subdivision unless the context specifically provides
otherwise.


[SIGNATURE PAGE FOLLOWS]COMMON STOCK PURCHASE WARRANT
SIGNATURE PAGE

23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Holder have caused this Common Stock
Purchase Warrant to be executed as of the date first above written.
 
iDNA, INC.
   
By:
   
Name: Robert V. Cuddihy, Jr.
 
Title: Treasurer



ACKNOWLEDGED, AGREED
AND ACCEPTED as of the day
and year first above written:
 
SILAR ADVISORS, L.P.
By: Leeds Holdings, LLC,
Its General Partner
   
By:
   
Name: Robert L. Leeds
 
Title: Chief Executive Officer
   
Address:
333 Seventh Avenue, 3rd Floor
 
New York, New York 10001
 
Attention: Robert L. Leeds

 
Telephone: (212) 461-6802
Facsimile:  (212) 601-4919
 
EIN: 205550626

24

--------------------------------------------------------------------------------



EXHIBIT A
 
NOTICE OF EXERCISE
COMMON STOCK PURCHASE WARRANT
 
To: iDNA, Inc.:
 
1. Exercise Notice. The undersigned hereby elects to purchase _______ shares of
Common Stock (“Stock”) of iDNA, Inc. (the “Company”) pursuant to the terms of
the attached Warrant and tenders herewith payment of the aggregate exercise
price therefor pursuant to the terms of such Warrant.
 
2. Name of Registered Certificate Holder. Please issue a certificate or
certificates representing said shares of Stock in the name of the undersigned:
 
Name:
 
Address:
         

 
IN WITNESS WHEREOF, the Warrant Holder has executed this Notice of Exercise
effective this ___ day of ________, ______.
 
WARRANT HOLDER
   
By:
  Name:
 
Title:
 


25

--------------------------------------------------------------------------------


 